Citation Nr: 0108166	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  99-20 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen for a claim for service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March to August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 


FINDINGS OF FACT

1.  In an unappealed rating decision of April 1997 the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for a psychiatric disability. 

2.  The evidence added to the record since the April 1997 
rating decision is redundant or cumulative of evidence 
previously of record or is not, either by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for a psychiatric 
disability.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim for service connection for a psychiatric 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that her current psychiatric 
disorder is a result of being assaulted on one occasion 
during service by two other service comrades.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. 
§ 3.303 (1999).  

Service incurrence for a psychosis may be presumed if it is 
manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000). 

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992). 

In an unappealed April 1997 unappealed rating decision, the 
RO determined that service connection for a psychiatric 
disorder was not warranted as there was no evidence that such 
disorder was either occurred in or was aggravated by service 
or that a psychosis was manifested with a year of discharge 
from service.  Evidence at the time of the 1997 rating 
decision included the veteran's service and personnel records 
reflecting that in July 1977, the veteran was seen for 
situational adjustment difficulties and identity problems.  
The examiner reported that the veteran drank excessively and 
that she had lost friends.  An impression of situation 
adjustment reaction was entered by the examiner.  

Service personnel records reflect that the veteran had an 
inability to adapt to military life.  In this regard, the 
veteran was charged on several occasions of being drunk and 
disorderly, assault of another service woman, absent without 
leave, resisting arrest and assault of a police officer.  The 
veteran was recommended for discharge in late July 1977 
because of her unstable background.  She was described as 
psychiatrically normal during a July 1977 discharge 
examination.  Also of record at the time of the 1997 rating 
decision were VA medical records, dating from 1981 to 1983, 
reflecting that in 1981, the veteran was hospitalized for 
depression related to alcohol and drug substance abuse and 
psychosexual disorder.  In 1983 and 1984, diagnoses of 
chronic schizophrenia decompensated, acute psychosis-suicidal 
gesture, and dysthymic mental disorder were entered.

Evidence added to the record since the unappealed April 1997 
rating decision includes numerous private and VA medical 
reports, dating from June 1973 to April 1999, some of which 
are duplicates of those already received by the RO in April 
1997.  These records reflect in June 1973, prior to service 
entrance, the veteran was treated for smelling paint.  A 
psychiatric disorder was not entered at that time.  These 
reports also reflect that beginning in March 1981, the 
appellant sought treatment for drug and alcohol abuse and 
various psychiatric disorders.  A diagnosis of post-traumatic 
stress disorder was not entered.  Also of record are two 
undated letters from another soldier to the veteran 
reflecting that he while he could not remember all the things 
that had taken place between himself and the veteran the 
previous night, he had fun.  In the second letter, he 
indicated that he could not understand why he and the veteran 
were apart.   

There is no indication in these records that the veteran 
currently has a psychiatric disorder as a result of personal 
assault during service or that any pre-existing psychiatric 
disorder was aggravated by service or that a psychosis was 
diagnosed within a year of discharge from service.  The 
additional evidence contains no medical evidence or a medical 
opinion that the veteran has a psychiatric disorder related 
to or incurred in service or within one year after discharge. 
Therefore, the medical evidence added to the record is not so 
significant by itself or in the context of the evidence 
previously of record that it must be considered to fairly 
decide the merits of the claim.  It is not material because 
it does not bear directly and substantially upon whether the 
psychiatric disorderwas related to or incurred in service or 
within one year of discharge.  The statements of the veteran 
are to the effect that her psychiatric disorder is 
etiologically related to assaults she experienced during 
service.  However, as a lay person, she is not qualified to 
provide this medical opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  She is competent to describe 
incidents and symptoms during service, but her lay assertions 
of medical causation are insufficient, by themselves, to 
reopen a previously denied claim.  Therefore, her statements 
are not material.  Accordingly, the Board must conclude that 
new and material evidence has not been received to reopen 
this claim.  38 C.F.R. § 3.156 (a).

If the veteran desires to reopen this claim in the future, 
she should submit competent evidence, such as an opinion from 
a physician, supporting her contention that she has a 
psychiatric disorder that is etiologically related to 
service.  Graves v. Brown, 8 Vet. App. 522, 524 (1996).


ORDER

New and material evidence not having been submitted to reopen 
the claim, service connection for a psychiatric disorder is 
denied.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals



 

